IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42583

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 625
                                               )
       Plaintiff-Respondent,                   )   Filed: September 11, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
SAMUEL CLEVIS EICHLER,                         )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Latah County. Hon. John R. Stegner, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of fifteen years, for battery with the intent to commit a
       serious felony and a concurrent unified life sentence, with a minimum period of
       confinement of fifteen years, for first degree kidnapping, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Samuel Clevis Eichler entered an Alford1 plea to battery with the intent to commit a
serious felony, I.C. § 18-911, and first degree kidnapping, I.C. §§ 18-4501(1) and 18-4502. In
exchange for his guilty pleas, additional charges were dismissed. The district court sentenced
Eichler to a unified term of twenty years, with a minimum period of confinement of fifteen years,

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                               1
for battery with the intent to commit a serious felony and a concurrent unified life term, with a
minimum period of confinement of fifteen years, for kidnapping. Eichler appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Eichler’s judgment of conviction and sentences are affirmed.




                                                   2